OPINION OF THE COURT

Per Curiam.

Louis Hodes, an attorney who was admitted to practice by the Appellate Division, First Judicial Department, on June 29, 1942, has submitted an affidavit dated October 13, 1979 in which he tenders his resignation as an attorney and counselor at law.
On April 4, 1979 the petitioner pleaded guilty to grand larceny in the third degree, a class E felony, and was sentenced to be imprisoned in the Nassau County Correctional Facility for a term of six months and was fined $5,000.
Upon his conviction of a felony, the petitioner ceased to be an attorney and counselor at law (see Judiciary Law, § 90, subd 4). There merely remains the ministerial act of striking the petitioner’s name from the roll of attorneys and counselors at law. His resignation therefore cannot be accepted.
Under the circumstances herein, the petitioner’s purported resignation as a member of the Bar is rejected, and it is ordered that his name be stricken from the roll of attorneys and counselors at law, effective immediately.
*537Mollen, P. J., Hopkins, Damiani, Margett and O’Connor, JJ., concur.